DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of Specification amendment, filed on 05/25/2022, is acknowledged. Applicants’ submission, filed on 05/25/2022, addressing claims 1-8 rejection from the non-final office action (11/26/2021), by amending claims 1-6 and 7 is entered and will be addressed below.

Claim Interpretations
The newly amended limitation “a film electrode disposed on a surface of the insulation ring in a range from an upper surface of the insulation ring to an inner side wall surface of the insulation ring which faces the outer periphery of the electrode base material”, as “a surface of the insulation ring in a range from an upper surface of the insulation ring to an inner side wall surface of the insulation ring” is a description of “a surface”, therefore, this limitation is inclusive a film electrode disposed on a part of said surface or on both the upper surface and on the inner side wall surface. 

The “wherein the tungsten film of the film electrode is sprayed tungsten disposed on a surface of the insulation ring” of claim 4 and “an alumina film that covers the surface of the film electrode sprayed alumina arranged to cover a portion of the insulation ring where the tungsten film is disposed”, “sprayed” is product by process claim. See MPEP 2113.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sriraman et al. (US 20170018411, hereafter ‘411).
‘411 teaches all limitations of:
Claim 1: the plasma processing system 100 (Figs. 1A-B, [0062], the claimed “A plasma processing device, comprising”):
 the chamber 101 can operate at reduced-pressure conditions within a pressure range extending from about 1 milliTorr (mT) to about 100 mT ([0064], last sentence, the claimed “a vacuum container”);
 The system 100 includes a chamber 101 that includes a ESC 103, and a dielectric window 107 … The ESC 103 is defined to support a substrate 105 during plasma processing operations ([0062], 3rd and 6th sentences, the claimed “a mounting table that includes an electrode base material where a sample subject to processing is mounted inside the vacuum container”, note electrode 104, discussed below, is considered part of the electrode base material), 
An edge ring assembly 200 is at least partially positioned over the annular shelf 134 defined by the annular step 132 (Fig. 2A, [0074], last sentence), FIG. 2B-1 illustrates a magnified cross-sectional view of the edge ring assembly 200, in accordance with implementations of the disclosure. In some implementations, the edge ring assembly 200 includes an edge ring 210 having a top surface 214, as well as a dielectric ring 211 that is positioned below the edge ring 210. A portion 212 is further positioned below the dielectric ring 211. The annular electrode 202 is positioned between the edge ring 210 and the dielectric ring 211 ([0082]), the various portions of the edge ring assembly 200 can be composed of materials such as quartz, SiC, etc ([0083], last sentence), FIG. 2D illustrates a cross-section of an edge ring assembly and ESC, in accordance with implementations of the disclosure. In the illustrated implementation, the edge ring assembly 200 includes an edge ring 210, and a dielectric ring 211. Positioned between the edge ring 210 and dielectric ring 211 is an annular electrode 202 that extends from the inner diameter of the edge ring 210 ([0093], see also Fig. 2C, the the edge ring 210 is the claimed “a susceptor ring that is formed of an insulating material that covers an outer peripheral portion of the electrode base material”, the dielectric ring 211 is the claimed “an insulation ring that is covered by the susceptor ring and which is disposed to surround an outer periphery of the electrode base material” and as shown in Fig. 2D, the annular electrode 202 is the claimed “a film electrode disposed on a surface of the insulation ring in a range from an upper surface of the insulation ring to an inner side wall surface of the insulation ring which faces the outer periphery of the electrode base material”, as the annular electrode is on such a surface, see claim interpretation above); 
The ESC 103 includes one or more bias electrodes 104 (bias electrode 104 hereafter) connected to receive radiofrequency (RF) power from a bias RF power supply 111 ([0062], 3rd last sentence, the claimed “a first high frequency power supply that applies a first high frequency power to the electrode base material of the mounting table”); 
the edge ring assembly 200 includes an annular electrode 202 that receives power from an RF source/generator 204 ([0075], the claimed “a second high frequency power supply that applies a second high frequency power to the film electrode disposed on the insulation ring”);
 The system 100 includes a chamber 101 that includes a ESC 103, and a dielectric window 107 ([0062], 3rd sentence), The RF power passing through the TCP coil 109 induces an electromagnetic current in the chamber 101, which acts on the process gas to generate the plasma 129 ([0066], 2nd sentence, a portion of the claimed “a plasma generator that generates plasma on an upper portion of the mounting table inside the vacuum container”); 
The control module 1400 may control … RF power levels (Fig. 14, [0116], the claimed “and a controller configured to control the first high frequency power supply, the second high frequency power supply, and the plasma generator”).

	‘411 also teaches the limitations of:
Claim 2: the edge ring 210, as part of edge ring assembly made of quartz or SiC, is in direct contact with the annular electrode 202, is the claimed “wherein a surface of the film electrode is covered with a dielectric film”.
	Claim 7: The ESC 103 has an annular step 132 that defines an annular shelf 134. The height of the annular shelf 134 is lower than the height of the top surface 130 of the ESC 103. An edge ring assembly 200 is at least partially positioned over the annular shelf 134 defined by the annular step 132 ([0074], the claimed “wherein the mounting table has a stepped shape in which a peripheral portion is recessed with respect to a central portion, and the insulation ring is covered by the susceptor ring in a state of being mounted on a step-shaped portion where the peripheral portion of the mounting table is recessed”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Alternatively, claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘411, in view of Seo et al. (US 20190006156, hereafter ‘156) and TODOROW et al. (US 20130155568, hereafter ‘568).
In case Applicants argue that the “a film electrode disposed on a surface of the insulation ring in a range from an upper surface of the insulation ring to an inner side wall surface of the insulation ring which faces the outer periphery of the electrode base material” has to be in direct contract and completely on such an upper surface of the insulation ring to an inner side wall surface.

‘156 is analogous art in the field of A plasma processing apparatus includes an electrostatic chuck configured to adsorb and hold a wafer, a focus ring disposed to surround an upper edge of the electrostatic chuck, an insulating tube disposed to cover a side surface of the electrostatic chuck, and a conductive tube disposed to cover the insulating tube (abstract) for semiconductor manufacturing processes ([0003]). ’156 teaches that an internal electrode ring 124 formed of a conductor to perform similar functions to the RF electrode 111 is buried and disposed in the focus ring 120 such that a stable sheath is also formed at the edge of the wafer 10. The internal electrode ring 124 is supplied with power from the RF electrode 111 through capacitive coupling (Fig. 2, [0032], 2nd sentence), for the purpose of minimizing the wafer edge effect ([0041]). Note the focus ring 120 is considered as integrated form corresponding to the edge ring 210 and the dielectric ring 211 of ‘411.

‘568 is analogous art in the field of EXTENDED AND INDEPENDENT RF POWERED CATHODE SUBSTRATE FOR EXTREME EDGE TUNABILITY (title), controlling aspects of such substrate processing is use of radio frequency (RF) energy to control a plasma proximate the substrate, such as by coupling RF energy to an electrode disposed beneath a substrate disposed on a substrate support ([0003]), an integrated semiconductor substrate processing system ([0019]). ’568 teaches that A second electrode 206 may be disposed within the substrate support 116. The second electrode 206 may have a second surface 208 disposed about and above the first surface 204 of the first electrode 200. The second electrode 206 may extend radially from the first electrode 204, for example, such as beyond the peripheral edge 202 of the first electrode 200 (Fig. 2, [0023]), the radially extending portion 214 of the second electrode 206 may be at least partially disposed above the first dielectric layer 234 ([0049], 5th sentence), in some embodiments, the bias power source 122 (e.g., a first RF power supply) may be coupled to each of the first and second electrodes 200, 206 to provide RF energy to the first and second electrodes 200, 206. In such embodiments, the first and second electrodes 200, 206 may be electrically coupled (either as a single integrated electrode, or as separate electrodes) or may be electrically isolated. Alternatively, the bias power source 122 may be coupled to the first electrode 200 to provide RF energy to the first electrode 200 and a second power supply 210 (shown in phantom) may be coupled to the second electrode 206 via a matching network 211 (shown in phantom) to provide RF energy to the second electrode 206 ([0024]), for the purpose of providing improved RF energy control of the substrate processing system, and flexible control of plasma sheath at the vicinity of the wafer edge ([0004]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have extended/bended the annular electrode 202 to cover an inner side wall surface of the dielectric ring 211, as taught by ‘156 and ‘568, particularly, in direct contact of the dielectric ring, as taught by ‘156, and either using the same RF power as the ESC RF electrode or by independent RF power, as taught by ‘568, for the purpose of minimizing the wafer edge effect, as taught by ‘156 ([0041]) and for the purpose of providing improved RF energy control of the substrate processing system, and flexible control of plasma sheath at the vicinity of the wafer edge, as taught by ‘568 ([0004]).

Claims 2 and 7 rejection are discussed above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘411 (optionally with ‘156 and ‘568), as being applied to claim 2 rejection above, further in view of ARAMAKI et al. (US 20160351404, from IDS, hereafter ‘404).
‘411 further teaches some limitations of:
Claim 8: The system 100 includes a chamber 101 that includes a ESC 103, and a dielectric window 107 ([0062], 3rd sentence), The system 100 also includes a TCP (transformer coupled plasma) coil 109 disposed over the dielectric window 107 outside the chamber 101. The TCP coil 109 is connected to receive RF power from a TCP RF power supply 121, by way of a TCP match circuit 123 (Fig. 1A, [0065], the claimed “wherein the plasma generator includes: a dielectric window that is provided on an upper portion of the vacuum container and opposite to the mounting table and is formed of a dielectric material; a plasma generating power supply that supplies high frequency power to the plasma generator, wherein an electric field generated by the plasma generator is supplied from the upper portion of the vacuum container to an inside of the vacuum container via the dielectric window”).

‘411 (optionally with ‘156 and ‘568) does not teach
Claim 8: a magnetic field generating coil that is provided outside the vacuum container and generates a magnetic field inside the vacuum container.

‘404 is analogous art in the field of PLASMA PROCESSING APPARATUS (title), including A conductor ring 132, which is arranged to surround the wafer 109 or the wafer placement surface of the dielectric film of the upper surface of the base material 131 and is made of metal, is arranged inside the susceptor 113 according to the present embodiment, and is electrically connected with a high-frequency power source 127 (Fig. 1, [0051]). ’404 teaches that An electric field generating power source 106 such as a magnetron which oscillates and forms an electric field of microwave is arranged in an end portion of the prismatic tube portion, and the electric field oscillated and formed in the electric field generating power source 106 is propagated through the waveguide tube 105, enters a cylindrical space for oscillation which is connected to a lower side of a lower end portion of the cylindrical tube portion, and is set to a predetermined mode of the electric field, and then, transmits through the dielectric window 103 and is supplied into the processing chamber 104 (2nd half of [0039]), a magnetic field generating coil 107, which is a solenoidal coil for formation of the magnetic field to be supplied into the processing chamber 104, is arranged to surround an upper side and sides of the processing chamber 104 on an outer peripheral side of the processing chamber 104 of the vacuum container 101 ([0040], 2nd sentence), although the example of the plasma processing apparatus that performs the etching process using the microwave ECR discharge has been described in the above-described examples, the same action and effect can be exerted by applying the above-described configuration also in a plasma processing apparatus of, for example, … an inductively coupled discharge ([0115]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the inductively coupled plasma of ‘411 to microwave ECR including magnetic field generating coil 107 as shown in Fig. 1 of ‘404, for its suitability with predictable results as taught by ‘404. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘411 (optionally with ‘156 and ‘568), as being applied to claim 2 rejection above, further in view of ‘404 and Gomm (US 20180350649, hereafter ‘649).
‘411 teaches that the various portions of the edge ring assembly 200 can be composed of materials such as quartz, SiC, etc ([0083], last sentence) and is silent on the material of the annular electrode 202. 

‘411 does not teach the limitations of:
Claim 3: (3A) wherein the film electrode is formed of a tungsten film, and (3B) the dielectric film is formed of alumina.
Claim 5: an alumina film that covers the surface of the film electrode sprayed alumina arranged to cover a portion of the insulation ring where the tungsten film is disposed.

	‘404 is an analogous art as discussed above. ‘404 further teaches that a conductor film 153′ made of metal may be arranged inside the insulator ring 153 configured using ceramics such as quartz, alumina, and yttria ([0073]), a dielectric film which is a film made of a material including a dielectric formed by thermal spraying ([0041], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the edge ring portions from quartz to alumina made by thermal spraying, as taught by ‘404 (the limitations of 3B and 5, note sprayed film is a product by process claim), for its suitability as insulator with predictable results as taught by ‘404. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘649 is analogous art in the field of ELECTROSTATIC CHUCK FOR USE IN SEMICONDUCTOR PROCESSING (title), in plasma-enhanced chemical vapor depositions processing apparatuses ([0001]). ’649 teaches that the platen can be made of aluminum nitride and the electrodes can be made of tungsten ([0006]), The pedestal 300 is preferably a unitary body of sintered ceramic material such as aluminum oxide (alumina) ([0034], 2nd sentence). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted tungsten as the electrode 202 of ‘411 (the limitation of 3A), as taught by ‘649, for its suitability for plasma operation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	The limitation of claim 4 is a product by process claim, is also well-known in the art. 
Claim 4: wherein the tungsten film of the film electrode is sprayed tungsten disposed on a surface of the insulation ring.
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘411, ‘404, and ‘649 (optionally with ‘156 and ‘568), as being applied to claim 3 rejection above, further in view of Maeda et al. (US 20100326957, hereafter ‘957).
In case Applicants argue that the tungsten film of the film electrode is sprayed tungsten is not a product by process claim.

‘957 is analogous art in the field of PLASMA PROCESSING APPARATUS (title), An electrostatic adsorption layer, an electrode layer, and an insulating layer are provided in a lower portion of a focus ring disposed in an outer periphery of a substrate stage (abstract). ’957 teaches that the electrode layer 52 is formed by flame spraying tungsten onto the upper portion of the first insulating layer 62 (Fig. 2, [0060]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted spraying as the method of forming tungsten as the electrode 202 of ‘411, for its suitability for plasma operation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘411 (optionally with ‘156 and ‘568), as being applied to claim 1 rejection above, further in view of Drewery (US 20030019582, hereafter ‘582).
‘411’s annular electrode 202 has a rectangular cross section. ‘411 (optionally with ‘156 and ‘568) does not teach the limitations of:
Claim 6: wherein in portions where the film electrode on the insulation ring is formed, a portion where an upper surface of the insulation ring intersects the surface facing the outer periphery of the electrode base material is connected by a rounded surface.

‘582 is analogous art in the field of Electrostatic Control Of Deposition Of, And Etching By, Ionized Materials In Semiconductor Processing (title), plasma processing (abstract). ’582 teaches that the ring 60 may be relied upon to communicate a bias potential from the support or chuck 13 and the ring 60, in which case the ring 60 should have an electrically conductive outer region. Such a region may be in the form of a thin dielectric coating 63, preferably one having a high dielectric constant. RF power may be supplied to the ring 60 by coupling from the chuck 13 (Fig. 3, [0034], 2nd-4th sentences, Fig. 3 shows the RF biased conductor 60 having rounded surfaces at both the inner surface and the outer surface), for the purpose of control of ions at the edge region of a wafer during ionized deposition and etching ([0006]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the annular electrode 202 of ‘411 into the shape of the conductor ring 60, as taught by ‘582, for the purpose of control of ions at the edge region of a wafer during ionized deposition and etching, as taught by ‘582 ([0006]) and/or for its suitability with predictable results as taught by ‘404. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are persuasive and not convincing in light of the new grounds of rejection above. 
In regarding to 35 USC 112 rejection, see the bottom of page 11, Applicants’ amendment overcomes the rejection.
In regarding to the 102 rejection, Applicants argue that ‘411 does not teach the film electrode on an inner side wall of the insulation ring, see the middle of page 15 to the middle of page 17.
	This argument is found not persuasive.
	As discussed in claim interpretation above, the claim language does not require the film electrode on both the upper surface and on an inner side wall of the insulation ring.
	Nonetheless, the examiner also applies new references for 103 rejection that read into Applicants’ intention for tighter claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090071938 is cited for a hot edge ring 212 covers an upper surface and an inner side wall of an unlabeled edge ring (Fig. 2).

US 5942039 is cited for “The conductor element 100 is electrically connected to electrode 65a it is electrically biased with respect to process electrode 65b” (Figs. 1-3, col. 5, lines 41-43, note the rounded surface of the conductor element 100). US 20140178604 is cited for “the edges of the ground electrodes and the rf electrodes are rounded to reduce the electrical field at these edges. These edges are the points most vulnerable to arcing” ([0016], last sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716